RESOLUCIÓN
En virtud del poder inherente del Tribunal Supremo de reglamentar la profesión jurídica en Puerto Rico y del cum-plimiento de la facultad conferida a la Junta de Educación Jurídica Continua en la Regla 8(d)(7) del Reglamento de Educación Jurídica Continua, aprobado por el Tribunal Supremo de Puerto Rico el 30 de junio de 1998 (4 L.P.R.A. Ap. XVII-E), se promulga el presente Reglamento del Pro-grama de Educación Jurídica Continua, el cual entrará en vigor 18 meses a partir de su aprobación. El texto completo del Reglamento se hace formar parte de esta Resolución.
El Tribunal agradece a los miembros de la Junta de Educación Jurídica Continua su excelente labor y cumpli-miento con la encomienda que se les delegó. Agradece, también, la contribución y participación del Colegio de Abogados de Puerto Rico en el proceso de elaboración del Proyecto presentado por la Junta.
*556La presente Resolución tiene efectividad inmediata.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Fuster Berlingeri emitió un voto disidente.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del TribunalSupremo
CAPÍTULO I DISPOSICIONES GENERALES

Regla 1. Base legal

Este Reglamento se promulga en virtud de la facultad conferida a la Junta de Educación Jurídica Continua en la Regla 8(d)(7) del Reglamento de Educación Jurídica Continua aprobado por el Tribunal Supremo de Puerto Rico el 30 de junio de 1998.

Comentario

La Regla 8(d)(7) del Reglamento de Educación Jurídica Continua de 30 de junio de 1998 establece que la Junta de Educación Jurídica Continua adoptará las reglas necesa-rias para lograr la administración eficiente del programa de educación jurídica continua.

Regla 2. Título

Este Reglamento se conocerá como Reglamento del Pro-grama de Educación Jurídica Continua.

Comentario

El título de este Reglamento identifica la función dele-gada a la Junta de Educación Jurídica Continua de admi-nistrar el programa de educación jurídica continua creado *557por el Tribunal Supremo para los abogados y las abogadas que ejercen la abogacía y la notaría en Puerto Rico.

Regla 3. Misión

El Tribunal Supremo de Puerto Rico, en virtud de su poder inherente para reglamentar la profesión de la abo-gacía y la notaría en el país, promulgó el Reglamento de Educación Jurídica Continua de 30 de junio de 1998 para establecer un programa de educación jurídica continua obligatoria que contribuya al mejoramiento académico de toda persona que ejerce la profesión del Derecho. Creó, además, la Junta de Educación Jurídica Continua, orga-nismo al cual le delegó las funciones necesarias para llevar a cabo este programa y velar por el cumplimiento de los requisitos establecidos en el Reglamento.
Una de las funciones básicas de la Junta es certificar que los y las profesionales del Derecho cumplan con su deber de tomar aquellos cursos de educación jurídica apro-bados por ésta, a través de los cuales se alcance los objeti-vos pretendidos. Por consiguiente, la realización de esta misión requiere contar con un programa de educación jurí-dica continua administrado de manera eficiente y así faci-litar que los y las profesionales del Derecho se mantengan al día en la jurisprudencia, en la legislación, en la doctrina y en las destrezas necesarias para el desempeño de su pro-fesión dentro de los más altos niveles de calidad y competencia.
Los mecanismos establecidos en este Reglamento le per-miten a la Junta llevar a cabo su misión y las demás enco-miendas delegadas. Sus reglas pretenden, además, propi-ciar el cumplimiento del deber ético que tiene todo y toda profesional del Derecho de mantener un alto grado de ex-celencia y competencia en los servicios legales que preste.

Comentario

La regla expresa el propósito del programa de educación jurídica continua obligatorio establecido por el Tribunal *558Supremo para los y las profesionales del Derecho activos y activas en el ejercicio de su profesión, conforme disponen las Reglas 1 y 2 del Reglamento de Educación Jurídica Continua de 1998.
La misión plasmada en esta regla es cónsona con las funciones que el Tribunal Supremo delegó a la Junta de Educación Jurídica Continua de desarrollar, administrar y evaluar el programa de educación jurídica continua con-forme dispone la Regla 8 del Reglamento de 1998. Es cón-sona, asimismo, con el Canon 2 del Código de Etica Profe-sional, 4 L.P.R.A. Ap. IX, que impone a todo y a toda profesional del Derecho el deber de alcanzar un alto grado de excelencia y competencia en la profesión y de brindar una representación legal adecuada, metas que ha de lograr mediante la participación en programas educativos que contribuyan a su mejoramiento profesional.

Regla 4. Aplicabilidad

(A) Las disposiciones de este Reglamento aplican a:
(1) todo y a toda profesional del Derecho admitido y admitida al ejercicio de la abogacía y la notaría en Puerto Rico, así como aquellos y aquellas a quienes el Tribunal Supremo ha suspendido del ejercicio de la profesión legal en forma temporal o por un período específico;
(2) los proveedores autorizados y las proveedoras autorizadas por la Junta de Educación Jurídica Continua para ofrecer cursos de educación jurídica continua.
(B) Todo abogado o abogada que haya sido separado o separada del ejercicio de la profesión en forma permanente o indefinida por el Tribunal Supremo que voluntariamente interese cumplir con el Programa de Educación Jurídica Continua, podrán así hacerlo, en cuyo caso, la Junta ven-drá obligada a informar semestralmente al Tribunal Supremo sobre aquellos o aquellas que cumplan con las dis-posiciones de este Reglamento.
(C) Se excluye de las disposiciones de este Reglamento a:
*559(1) los jueces y las juezas del Tribunal General de Justicia de Puerto Rico, durante el término de sus cargos, y a los ex jueces y ex juezas del Tribunal Supremo de Puerto Rico;
(2) los jueces y las juezas de la Corte de Distrito Federal para el Distrito de Puerto Rico, de la Corte de Quiebras, y los magistrados y las magistradas federales, durante el término de sus cargos;
(3) los y las profesionales del Derecho que cumplan con cualquiera de las características siguientes:
(a) se dedican a la enseñanza del Derecho en uni-versidades reconocidas por el Tribunal Supremo o por la American Bar Association mientras desempeñen esa fun-ción;
(b) están inactivos, ya sea por edad o por incapa-cidad física o mental, luego que el Tribunal Supremo les aceptó su solicitud de baja voluntaria del ejercicio de la profesión en Puerto Rico;
(c) están exonerados del pago de la cuota anual de colegiación por razón de incapacidad para ejercer la pro-fesión, conforme al Artículo 10 del Reglamento del Colegio de Abogados, y solicitan a la Junta de Educación Jurídica Continua que se les exima de cumplimiento;
(d) solicitan ante la Junta y obtienen la exonera-ción o el diferimiento de la educación jurídica continua, por justa causa, durante el período de tiempo concedido;
(e) están separados o separadas del ejercicio de la profesión en forma permanente por el Tribunal Supremo, y de ser rehabilitados o rehabilitadas, correspon-derá al Tribunal decidir la forma y manera de cumpli-miento con las disposiciones de este Reglamento;
(f) presentan a la Junta una certificación del Co-legio de Abogados de Puerto Rico como colegiado inactivo o colegiada inactiva, según definido en la Regla 5(13) de este Reglamento; mientras dure dicha condición de inactivo o inactiva, y de ser reactivado o reactivada, corresponderá a *560la Junta decidir la forma y manera de cumplimiento con las disposiciones de este Reglamento;
(g) están prohibidos por mandato de ley de prac-ticar como tales durante el término que la propia ley lo disponga.
(D) Los y las profesionales del Derecho no tienen obli-gación de cumplir con el requisito de educación jurídica continua y las disposiciones de este Reglamento durante los dos años siguientes a la fecha de su admisión inicial al ejercicio de la abogacía.

Comentario

El inciso (A)(1) está basado en la Regla 2 del Regla-mento de Educación Jurídica Continua de 1998, que esta-blece la norma general de que la educación jurídica continua será obligatoria para todo y toda profesional del Derecho que se mantiene activo o activa luego de haber sido admitido o admitida por el Tribunal Supremo a ejercer la abogacía y la notaría en Puerto Rico. Las frases “aboga-do activo” y “abogada activa” quedaron definidas en la Re-gla 3 del Reglamento de 1998 como toda aquella persona que, además de estar admitida al ejercicio de la profesión, es miembro del Colegio de Abogados. La Regla 5 de este Reglamento define “profesional del Derecho” como el o la profesional que está autorizado o autorizada por el Tribunal Supremo a ejercer la abogacía y la notaría en Puerto Rico.
El inciso (A)(1) es cónsono, además, con la Regla 10 del Reglamento de 1998, que exige informar en la solicitud de reinstalación al ejercicio de la profesión que el o la profe-sional del Derecho continuó su educación jurídica durante el término de la suspensión y la manera en que cumplió con este requisito. Estas disposiciones advierten a los y las profesionales del Derecho que la suspensión del ejercicio de la abogacía o de la notaría en forma temporal no implica un relevo automático de la obligación de recibir educación jurídica continua. Ello es así porque, distinto a cuando el *561Tribunal decreta la separación permanente de la profesión, la suspensión temporal acarrea una alta probabilidad de que se solicite reinstalación tan pronto transcurra el tér-mino fijado, según sea el caso. Por consiguiente, requerirle al y a la profesional del Derecho que continúe su educación jurídica durante el período de suspensión y que demuestre la manera como cumplió con este requisito, sirve al propó-sito de que su mejoramiento profesional no se interrumpa, a la vez que evita un cumplimiento retroactivo de horas crédito que podría resultar oneroso. Esta norma pretende, además, estimular al y a la profesional del Derecho para que, durante ese período, se eduque incluso en los aspectos éticos que motivaron la suspensión. Por otro lado, la norma es beneficiosa porque establece un criterio adicional que el Tribunal Supremo podrá tomar en consideración cuando evalúe la reinstalación solicitada.
El inciso (A)(2) extiende la aplicación de este Regla-mento a los proveedores y las proveedoras de los cursos de educación jurídica continua en todo lo concerniente a la implementación del programa. Serán proveedoras las enti-dades o instituciones que apruebe el Tribunal Supremo.
El inciso (C) de la regla incluye una lista de profesiona-les del Derecho que están excluidos o excluidas de cumplir con el requisito de educación jurídica continua y las dispo-siciones de este Reglamento. La exclusión de los jueces y las juezas del sistema judicial de Puerto Rico y del sistema federal se fundamenta en que la Judicatura tiene unas ne-cesidades particulares de educación jurídica continua, las cuales deben ser atendidas con cursos y actividades propias. Conforme la Regla 2 del Reglamento de 1998, “[lia judicatura cumplirá con los requisitos mínimos de educa-ción jurídica continua, conforme lo determinen las autori-dades administrativas de sus respectivos sistemas”. 4 L.P.R.A. Ap. XVII-D.
El inciso (C)(3)(a) se basa en la Regla 7(b) del Regla-mento de 1998, que reconoce este mecanismo alterno de *562cumplimiento. Se excluye a los y a las profesionales que se dedican a la enseñanza del Derecho en universidades reco-nocidas, ya que a éstos y éstas la cátedra les exige mante-nerse continuamente al día en las distintas materias y por-que, además, actúan como recursos en la educación jurídica continua. Este inciso aclara el texto de la Regla 7(b) del Reglamento de 1998 al disponer que las universi-dades son aquellas reconocidas por el Tribunal Supremo o por la American Bar Association. La presentación de una solicitud de exoneración relacionada con la enseñanza en otras universidades podrá ser atendida al amparo del in-ciso (C)(3)(d), que establece la exoneración por justa causa.
El inciso (C)(3)(c) se basa en la Regla 3(b) del Regla-mento de 1998, que define como “abogado inactivo o abo-gada inactiva” al o a la profesional del Derecho que ha sido eximido o eximida por el Colegio de Abogados del pago de la cuota anual de colegiación por razón de incapacidad para ejercer la profesión. Se basa, además, en la Regla 8(d)(4) del referido Reglamento, que faculta a la Junta de Educación Jurídica Continua para considerar las solicitu-des de exención presentadas por los y las profesionales del Derecho que están en esa situación.
El inciso (C)(3)(d) recoge la disposición de la Regla 8(d)(3) del Reglamento de 1998, que confiere facultad dis-crecional a la Junta para eximir de cumplimiento o permi-tir un diferimiento de la educación jurídica continua en los casos en que exista justa causa para ello.
Entre las razones que pudieran ser consideradas “justa causa” para la exclusión de las disposiciones de este Regla-mento está la situación de los abogados y las abogadas que ejercen en jurisdicciones de Estados Unidos, que tienen es-tablecida una junta o entidad equivalente acreditadora de la educación jurídica continua obligatoria y que cumplen con su programa.
El inciso (C)(3)(e) establece la inaplicabilidad del requi-sito de educación jurídica continua a los y a las profesiona-*563les del Derecho que estén separados o separadas por el Tribunal Supremo del ejercicio de la profesión legal en forma permanente, pues en estos casos es más remota la probabilidad de que ocurra la reinstalación en un futuro cercano. La segunda oración de este inciso responde a un planteamiento de la Junta respecto a que un o una profe-sional del Derecho suspendido o suspendida indefinida-mente, que sea reinstalado o reinstalada años más tarde, ciertamente carecerá de unas destrezas para el ejercicio efectivo de su profesión por el hecho de haberse desvincu-lado de ésta, poniendo en riesgo el interés público o el de sus clientes. La Junta recomienda que en estos casos el Tribunal Supremo requiera, como condición para la reins-talación, que el o la profesional del Derecho se someta a determinado adiestramiento jurídico, que como mínimo de-bería ser tomar los cursos de uno o más períodos de cumplimiento.
El inciso (C)(3)(f) excluye a profesionales del derecho que no practican la profesión pero continúan colegiados y colegiadas, con la salvedad de que si se reactivaran, la Junta podría exigir el cumplimiento de todos o algunos de los requisitos de educación jurídica continua bajo condicio-nes distintas a las establecidas en este Reglamento (por ejemplo, cumplir con cierta cantidad o con todos los crédi-tos en un periodo de tiempo menor).
El inciso (C)(3)(g) podría aplicar a funcionarios o funcio-narías de gobierno, o empleados o empleadas cuyos puestos estén cobijados por alguna ley que les prohíba practicar su profesión mientras ocupen dichos cargos.
El inciso (D), que exonera del requisito de educación ju-rídica continua durante los primeros dos años siguientes a la fecha de la admisión inicial al ejercicio de la profesión, responde a la realidad de que los y las profesionales del Derecho recién admitidos y admitidas tienen conocimien-*564tos más claros de las disciplinas de la abogacía y de la notaría por haber aprobado recientemente la reválida.

Regla 5. Definiciones

(A) Acomodo razonable — Es el ajuste lógico y razona-ble a los requisitos establecidos en este Reglamento para la acreditación de la educación jurídica continua, que atenúe el efecto que pudiera tener el impedimento en la capacidad del o de la profesional del Derecho para obtener un apro-vechamiento efectivo de los cursos, sin que dicho ajuste resulte en cualquiera de los siguientes:
(1) alterar fundamentalmente el objetivo del Pro-grama de Educación Jurídica Continua obligatoria, que es alentar y contribuir al mejoramiento profesional mediante el aprovechamiento efectivo de todo curso ofrecido, con-forme dispone el Reglamento de Educación Jurídica Continua de 30 de junio de 1998;
(2) imponer una carga indebida al Tribunal Supremo y a la Junta de Educación Jurídica Continua en la función administrativa de certificar el cumplimiento del requisito de educación jurídica continua.
(B) Curso autorizado — Es el curso de educación jurí-dica continua aprobado por la Junta de Educación Jurídica Continua porque cumple con todos los requisitos estableci-dos en la Regla 11 de este Reglamento.
(C) Curso de educación jurídica continua — Es toda ac-tividad educativa dirigida a los y a las profesionales del Derecho para llenar sus necesidades de mejoramiento pro-fesional, y diseñada con el fin de que éstos y éstas adquie-ran, desarrollen y mantengan los conocimientos y las des-trezas necesarias para el desempeño de la abogacía y la notaría dentro de los más altos niveles de calidad y competencia.
(D) Director o Directora — Persona designada para ejercer la función de Director Ejecutivo o Directora Ejecu-tiva de la Junta.
*565(E) Divulgación efectiva — Se refiere a anunciar el ofre-cimiento del curso a todas y todos los miembros del Colegio de Abogados mediante la publicación en un periódico de circulación general en Puerto Rico o en cualquier otro me-dio de divulgación alterno.
(F) Entidad profesional privada — Se refiere al bufete, sociedad, corporación profesional, organización o entidad privada cuyos miembros se dedican principalmente al ejer-cicio de la profesión legal.
(G) Entidad profesional pública — Se refiere a cual-quier organización o entidad perteneciente a una agencia, un departamento, una corporación, una instrumentalidad, una entidad o un organismo de las tres ramas de gobierno estatal y federal, y los municipios.
(H) Junta — Se refiere a la Junta de Educación Jurí-dica Continua, organismo encargado de administrar el cumplimiento del requisito de educación jurídica continua según establecido en el Reglamento de 1998.
(I) Período de cumplimiento — Se refiere al período de dos años dentro del cual se deberá cumplir con las veinti-cuatro horas crédito de educación jurídica continua, según dispone la Regla 6(a) del Reglamento de 1998 y en confor-midad con el mecanismo escalonado de cumplimiento que autoriza la Regla 28(D) de este Reglamento.
(J) Profesional del Derecho — Se refiere a todo abogado autorizado y toda abogada autorizada por el Tribunal Supremo a ejercer la abogacía en Puerto Rico, excepto los admitidos y las admitidas a practicar por cortesía.
(K) Proveedor o proveedora — Se refiere a la persona natural o jurídica que ofrece cursos de educación jurídica continua, en conformidad con las Reglas 11,17 y 18 de este Reglamento.
(L) Reglamento de 1998 — Se refiere al Reglamento de Educación Jurídica Continua aprobado el 30 de junio de 1998.
*566(M) Colegiado inactivo o colegiada inactiva — Profesio-nal del Derecho que no practica la profesión pero se man-tiene colegiado o colegiada según lo certifique el Colegio de Abogados de Puerto Rico.

Comentario

Los miembros de la Junta, tras discutir ampliamente el concepto “divulgación efectiva” y sus implicaciones en el contexto de la reglamentación y de los propósitos del pro-grama de educación jurídica continua, concluyeron que la publicación de edictos en un periódico no satisface el requi-sito de la Regla 16 para que un curso sea acreditable.
Los abogados admitidos y las abogadas admitidas a pos-tular por cortesía en los tribunales de Puerto Rico en casos especiales, según lo permite la Regla 12(e) del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A, están exclui-dos de la aplicación de este Reglamento.
CAPÍTULO II JUNTA DE EDUCACIÓN JURÍDICA CONTINUA

Regla 6. Miembros; nombramiento, facultades y limita-ciones

(A) Los miembros de la Junta se nombrarán conforme dispone la Regla 8 del Reglamento de 1998.
(B) El Presidente o la Presidenta de la Junta tendrá facultad para designar de entre sus miembros un Presi-dente Interino o una Presidenta Interina que le sustituya en cualquier momento durante su ausencia.
(C) Durante el período de su incumbencia, ningún miembro de la Junta podrá ser proveedor o proveedora ni tener interés pecuniario o participación en los negocios de las entidades proveedoras de educación jurídica continua. Tampoco podrá participar como recurso en las actividades *567desarrolladas por los proveedores o las proveedoras al am-paro del programa de educación jurídica continua.
Regla 7. Reuniones
(A) El Presidente o la Presidenta convocará las reunio-nes de la Junta. Podrá delegar esta facultad al Director o a la Directora de la Junta.
(B) Constituirá quorum la presencia de cuatro miembros. Todas las decisiones se aprobarán por la mayo-ría de los miembros presentes.
(C) Se podrá consultar a los miembros ausentes los asuntos que requieran atención inmediata, ya sea por telé-fono, facsímil o correo electrónico.
(D) Las reuniones se grabarán cuando la Junta así lo determine. Sus deliberaciones serán de naturaleza confidencial.
(E) Para cada reunión se preparará la minuta corres-pondiente, la cual deberá incluir un resumen de los asun-tos discutidos y todos los acuerdos a que llegue la Junta.
(F) Los miembros asistirán a las reuniones y, de tener inconvenientes que impidan su presencia, deberán notificarlo.
(G) Los miembros revisarán las minutas y presenta-rán cualquier objeción por escrito, teléfono, facsímil o co-rreo electrónico antes de la reunión, o personalmente du-rante ésta. De no presentar objeción, se considerará aprobada la minuta para todos los efectos, sin necesidad de traer el asunto nuevamente ante la consideración de la Junta.

Regla 8. Director Ejecutivo o Directora Ejecutiva

La dirección administrativa de la Junta estará a cargo de un Director o de una Directora, nombrado o nombrada por el Juez Presidente o por la Jueza Presidenta del Tribunal Supremo.

*568
Regia 9. Funciones del Director o de la Directora

El Director o la Directora es el funcionario administra-tivo o la funcionaría administrativa de la Junta que imple-mentará este Reglamento y que tendrá las funciones nece-sarias para ello. Entre otras, ejercerá las siguientes:
(A) certificar proveedores;
(B) aprobar cursos de educación jurídica continua;
(C) custodiar y mantener bajo control todos los do-cumentos, registros, expedientes y equipo;
(D) expedir certificaciones a tenor con este Regla-mento;
(E) dirigir, coordinar y supervisar el personal ad-ministrativo de la Junta;
(F) preparar las minutas de las sesiones de la Junta;
(G) evaluar situaciones de incumplimiento con los términos y requisitos de este Reglamento y recomendar la acción correspondiente;
(H) someter recomendaciones sobre cualquier otro asunto relacionado con el descargo de sus funciones y la administración eficiente de este Reglamento, e
(I) administrar el fondo de becas que establezca la Junta.

Comentario

Como resultado de las discusiones respecto a los costos de los cursos y las maneras en que se puede facilitar el acceso a la educación jurídica continua a aquellos profesio-nales del Derecho que demuestren necesidad económica, la Junta determinó que en su momento establecerá un fondo de becas con ingresos provenientes del pago de las cuotas que dispone este Reglamento. El inciso (I) de esta regla faculta al Director o a la Directora a administrar dicho fondo, el cual se generará en la medida en que lo permita el presupuesto operacional de la Junta.
*569CAPÍTULO III ACREDITACIÓN DE EDUCACIÓN JURÍDICA CONTINUA

Regla 10. Curso acreditable; requisitos

Para propósitos de acreditación, todo curso de educación jurídica continua cumplirá con los requisitos siguientes:
(A) tener un alto contenido intelectual y práctico, relacionado con el ejercicio de la abogacía, la notaría o con los deberes y las obligaciones éticas de los profesionales del Derecho;
(B) contribuir directamente al desarrollo de la com-petencia y las destrezas profesionales para el ejercicio de la abogacía o la notaría;
(C) incluir materiales educativos que se le entrega-rán a cada participante, ya sea en forma impresa o electró-nica;
(D) reflejar en sus contenidos que los recursos le han dedicado el tiempo necesario y que, en efecto, han de ser de utilidad para el mejoramiento del ejercicio de la pro-fesión;
(E) ser ofrecidos en lugar y ambiente propicios, con el equipo electrónico o técnico que sea necesario, el espacio suficiente para la matrícula y que contribuya a lograr una experiencia educativa enriquecedora a los y a las partici-pantes;
(F) brindar la oportunidad de hacer preguntas directamente a los recursos o a las personas cualificadas para contestar, ya sea personalmente, por escrito o a tra-vés de los medios electrónicos o de la tecnología utilizada.

Regla 11. Aprobación de cursos; requisitos

(A) A solicitud de un proveedor o una proveedora:
(1) La solicitud para la aprobación de un curso será presentada en el formulario provisto por la Junta, sesenta días antes de la fecha de ofrecimiento del curso, excepto que la Junta acorte dicho término por justa causa.
*570(2) Se incluirá con la solicitud la información y los anejos para acreditar lo siguiente:
(a) título y descripción general del curso;
(b) lugar, fecha y hora;
(c) tiempo de duración y horas contacto;
(d) tiempo atribuible a aspectos éticos o de nota-ría, si aplica;
(e) bosquejo del contenido;
(f) nombres de los recursos y sus calificaciones profesionales;
(g) copia de los materiales que se les distribuirá o mostrará a los profesionales del Derecho participantes, y
(h) precio del curso.
(3) Deberá surgir de la solicitud y de los anejos pre-sentados que el curso cumple con los requisitos de la Regla 10, y de aplicar, los de las Reglas 12, 13 y 15.
(4) La decisión del Director o de la Directora se no-tificará al proveedor o a la proveedora solicitante no más tarde de los quince días siguientes de presentada la solicitud.
(5) Dentro de los treinta días siguientes al ofreci-miento del curso, el proveedor o la proveedora presentará ante la Junta lo siguiente:
(a) una lista con los nombres de los profesionales del Derecho que tomaron el curso;
(b) una certificación de que el curso estuvo dispo-nible al público y que se administró según informado en la solicitud o, de haber ocurrido alguna variación, la descrip-ción de ésta con la explicación de cómo la variación no de-bería afectar la aprobación que se le había impartido al curso;
(c) un informe breve en el formulario provisto por la Junta sobre la evaluación del curso por los profesio-nales del Derecho que lo tomaron;
(d) una cuota de $3.00 por cada hora crédito to-mada por cada profesional del Derecho.
*571(B) A solicitud de un profesional del Derecho:
(1) Un profesional del Derecho podrá presentar una solicitud para la aprobación o acreditación de un curso, independientemente de si éste lo ofrece o lo ofreció un proveedor certificado o una proveedora certificada, o cualquier otro proveedor u otra proveedora.
(2) La solicitud se presentará en el formulario pro-visto por la Junta, que incluirá la información siguiente:
(a) una descripción general del curso y cualquier material que el proveedor o la proveedora tenga disponible que explique el contenido, el nombre del recurso, el lugar, el día y la hora, el número de horas contacto, el pago en concepto de matrícula y el tiempo atribuible a la notaría o a la ética, si aplica;
(b) cualquier dato sobre el proveedor o la provee-dora que sea de utilidad para que la Junta pueda evaluar el historial de éste o ésta y determinar si procede acoger la solicitud.
(3) De la solicitud y sus anejos deberá surgir que el curso cumple con los requisitos de la Regla 10 de este Reglamento.
(4) La solicitud no se podrá presentar si han trans-currido más de seis meses desde la fecha del curso, con excepción de lo dispuesto en la Regla 37 sobre acreditación retroactiva.
(5) Se incluirá una cuota equivalente al cinco por ciento (5%) de la cantidad pagada por tomar el curso o $15.00 por hora crédito, lo que sea menor.

Comentario

En las evaluaciones de las solicitudes para ofrecer cur-sos, el Director o la Directora dará un seguimiento especial al aspecto del precio por el ofrecimiento del curso (inciso (A)(2)(h)) en cuanto a su razonabilidad para facilitar el ac-ceso de todos los profesionales del Derecho al mejora-miento profesional que persigue este Reglamento.
*572El inciso (B)(1) de esta regla le permite al profesional del Derecho solicitar la aprobación o acreditación de un curso que haya tomado en otras jurisdicciones.

Regla 12. Cursos ofrecidos por entidades profesionales privadas con o sin fines de lucro; requisitos

(A) Las entidades profesionales privadas con o sin fines de lucro con interés en ofrecer un curso para que se le acredite como educación jurídica a sus miembros, cumpli-rán con lo siguiente:
(1) presentar su solicitud conforme a la Regla 11;
(2) incluir con la solicitud la información y los do-cumentos necesarios para demostrar que el curso cumple con los requisitos de la Regla 10;
(3) acreditar que el curso será ofrecido a un costo razonable, determinado a base de la cantidad que regular-mente se cobra por un curso similar en el mercado de Puerto Rico;
(4) separar, al menos, el veinticinco por ciento de los espacios para que cualquier profesional del Derecho con interés pueda tomarlo como educación jurídica continua;
(5) cumplir con el requisito de divulgación efectiva dispuesto en la Regla 16, no más tarde de noventa días antes de la fecha de ofrecimiento del curso;
(6) esperar, por lo menos, hasta cuarenta y cinco días antes de la fecha de ofrecimiento del curso para co-menzar a admitir solicitantes del público (aquellos que no están asociados con la entidad profesional privada); si al momento de comenzar a admitir dichos solicitantes, hu-biera más solicitudes del público que espacios disponibles, los participantes se escogerán al azar; si algún solicitante del público, luego de ser escogido, cancela o no remite el pago oportunamente, se deberá escoger al azar inmediata-mente a un sustituto de entre los que hayan solicitado del público pero que no hayan sido previamente escogidos;
*573(7) no más tarde de veinte días luego del día en que se ofreció el curso:
(a) acreditar que se cumplió con el requisito de divulgación efectiva dispuesto en el inciso (A)(5) de esta regla;
(b) informar: (i) el número total de espacios que estuvo disponible y el número de espacios que estuvo dis-ponible a personas no asociadas a la entidad profesional privada (“público”); (ii) los nombres de las personas no aso-ciadas a la entidad profesional privada (“público”) que so-licitaron y la fecha en que se recibió cada solicitud, inde-pendientemente de si fueron admitidas o si la solicitud fue oportuna; (iii) el número de personas que fueron admiti-das; (iv) los nombres de las personas admitidas que no es-tán asociadas a la entidad profesional privada (“público”), junto a su fecha de admisión, y los nombres de las demás personas admitidas; (v) el número de personas que asistió; (vi) los nombres de las personas que asistieron y que no están asociadas a la entidad profesional privada (“públi-co”), y los nombres de las demás personas que asistieron, y
(c) cumplir con el requisito dispuesto en la Regla 11(A)(5).
(B) Todo curso aprobado en conformidad con el inciso (A) de esta regla será acreditado hasta una tercera parte (1/3) del total de horas requeridas en cada período de cumplimiento.

Comentario

El inciso (A) de esta regla permite acreditar aquellos cursos que los bufetes, sociedades, corporaciones profesio-nales o entidades privadas organizan para sus miembros, siempre y cuando su propósito sea afín con el programa de educación jurídica continua obligatoria. Los incisos (A)(4), (A)(5), (A)(6) y (A)(7) se fundamentan en que los bufetes y otras entidades profesionales privadas ofrecen cursos que podrían contribuir al desarrollo de los profesionales del De-*574recho que no son sus miembros. La Junta tomó en conside-ración los requisitos establecidos en otras jurisdicciones para la acreditación de estos cursos.

Regla 13. Cursos ofrecidos por entidades profesionales públicas; requisitos

Las entidades profesionales públicas con interés en ofre-cer un curso para que se le acredite como educación jurí-dica continua a sus empleados y empleadas que sean pro-fesionales del Derecho cumplirán con lo siguiente:
(A) presentar una solicitud en el formulario pro-visto por la Junta sesenta días antes del ofrecimiento del curso, y
(B) incluir la información y los documentos necesa-rios para acreditar que el curso cumple con los requisitos de la Regla 10.

Comentario

La regla permite la acreditación de cursos organizados por las entidades públicas con el fin de facilitar la educa-ción jurídica continua a un costo razonable para los profe-sionales del Derecho en el servicio público. Estos cursos, una vez aprobados por la Junta, serán acreditados en un cien por ciento. Como surge de la Regla 9(9) y su Comen-tario, el fondo de becas, que en su momento creará la Junta, servirá para ofrecer un mayor acceso a la educación jurídica continua a aquellos profesionales del Derecho con necesidad económica, y a los profesionales en el servicio público que demuestren tenerla.

Regla 14. Cómputo de créditos

Las veinticuatro (24) horas crédito de educación jurídica continua se calcularán de la manera siguiente:
(A) una hora crédito consistirá de sesenta minutos de participación en actividades propias de educación legal;
*575(B) el tiempo a acreditar por cursos ofrecidos úni-camente a través de mecanismos no tradicionales de ense-ñanza y aprendizaje no excederá de una tercera parte del total de horas crédito requeridas, y en su acreditación la Junta evaluará la naturaleza del curso, el tiempo que nor-malmente se requiere para completarlo y el informe que rinda el proveedor o la proveedora respecto al desempeño de quienes tomaron el curso, y
(3) las horas crédito tomadas en exceso del total requerido podrán ser acreditadas al próximo período de cumplimiento, siempre y cuando no excedan de veinticua-tro horas.

Comentario

La Regla 6 del Reglamento de 1998 exige veinticuatro horas crédito de educación jurídica continua en un período de dos años. La Regla 3(e) de dicho Reglamento define la frase “horas crédito” como aquellas horas dedicadas a la asistencia a un curso o seminario ofrecido por un proveedor reconocido o una proveedora reconocida, y que una hora crédito se computará a base de sesenta minutos.
El inciso (1) de esta regla amplía esa disposición para aclarar que los sesenta minutos se refieren a la participa-ción en actividades propias de educación legal, la cual ob-viamente excluirá el tiempo dedicado a otras actividades que no son educación jurídica continua. Otras jurisdiccio-nes disponen normas específicas al respecto, por ejemplo, Regla 104(d) (Colorado), Regla 2 (Vermont), Regla 3(c) (Arkansas), Regla 3.5 (Alabama) y Sección 5(a)(2) (Pennsylvania).
La Sección 9 de las Reglas Modelo de Educación Jurí-dica Continua de la American Bar Association reconoce que se pueden acreditar los cursos que tome el profesional del Derecho a través de mecanismos no tradicionales de ense-ñanza y aprendizaje, fuera del ambiente del salón de cla-ses, siempre y cuando se cumpla con ciertos requisitos. *576Uno de estos requisitos es establecer una cantidad máxima de horas que se podrán acreditar en la educación jurídica continua que es completada de esta manera. La American Bar Association recomienda que ese número de horas no exceda de una tercera parte del total de horas crédito, y que se cumpla con otros requisitos, los cuales se incluyen en el inciso (2) de esta regla.
El inciso (3) se refiere a un aspecto del cómputo de las horas crédito que dispone el inciso (a) de la Regla 6(a) del Reglamento de 1998.

Regla 15. Cursos ofrecidos mediante el uso de mecanis-mos no tradicionales de enseñanza y aprendizaje

(A) Se podrá acreditar cursos en que se utilicen los me-canismos no tradicionales de enseñanza y aprendizaje, ya sea por correspondencia, computadora, vídeo, grabación u otros medios, sujeto a las limitaciones y los requisitos es-tablecidos en la Regla 14(B) de este Reglamento.
(B) La solicitud para la aprobación de estos cursos cumplirá con los requisitos de la Regla 11(A)(1), (2), (3) y (5). El proveedor o la proveedora explicará cómo el curso cumple con los requisitos de la Regla 10, los fines del pro-grama de educación jurídica continua obligatoria y este Reglamento.
(C) La Junta evaluará caso a caso estas solicitudes y podrá aprobarlas discrecionalmente. Todo proveedor certi-ficado o proveedora certificada deberá someter estos cursos para aprobación previa de la Junta.

Comentario

La preaprobación de cursos bajo las Reglas 17(C) y 18(C) no incluye a estos cursos.

Regla 16. Requisito de divulgación efectiva

(A) Todo proveedor o toda proveedora que solicite la aprobación de un curso para acreditación, podrá publicar sus ofrecimientos en cualesquiera mecanismos a través de *577los cuales se realice una divulgación efectiva dirigida a los profesionales del Derecho que pudieran tener interés en tomar los cursos. Una vez aprobado el curso, será deber del proveedor o de la proveedora anunciarlo en conformidad con la definición de la Regla 5(E).
(B) La Junta divulgará a través del Portal de la Rama Judicial en la red los cursos aprobados, a base de la infor-mación que conste en sus expedientes administrativos, la cual se mantendrá actualizada.
CAPÍTULO IV PROVEEDORES Y PROVEEDORAS

Regla 17. Proveedor certificado o proveedora certificada; requisitos; procedimiento

(A) Requisitos
Una persona natural o jurídica interesada en que se le extienda una licencia de proveedor certificado o proveedora certificada cumplirá con los requisitos siguientes:
(1) haber ofrecido, durante los cuatro años, conta-dos a partir de la fecha de aprobación de este Reglamento, cursos de educación jurídica continua que cumplieron con los requisitos para su acreditación;
(2) demostrar que la misión de su programa de educación jurídica es el mejoramiento de los profesionales del Derecho a través de la educación jurídica;
(3) demostrar que posee la solvencia económica ne-cesaria para mantener un programa de educación jurídica continua de la más alta calidad;
(4) demostrar que sus actividades están dirigidas primordialmente a los profesionales del Derecho, y
(5) comprometerse a cumplir con la misión y los propósitos del programa de educación jurídica continua obligatoria.
(B) Procedimiento
La persona natural o jurídica interesada en que se le licencie como proveedor certificado o proveedora certifi-*578cada, presentará una solicitud en el formulario provisto por la Junta con la información siguiente:
(1) nombre del proveedor o de la proveedora, direc-ción, teléfono, número de fax, dirección de correo electró-nico;
(2) nombre y título de la persona contacto;
(3) descripción de cada actividad o curso de educa-ción jurídica continua ofrecido durante los últimos cuatro años anteriores a la solicitud, con la información siguiente:
(a) título del curso y su descripción;
(b) fecha y lugar de celebración;
(c) costo de registro o matrícula;
(d) prontuario o contenido del curso;
(e) nombres de los recursos y calificaciones profe-sionales;
(f) descripción de los materiales distribuidos a los participantes;
(g) horas acreditadas;
(h) distribución de horas por categoría o asunto (por ejemplo, aspectos sustantivos, aspectos de la práctica de la profesión, ejercicios, preguntas);
(i) audiencia a la cual fue dirigida el curso;
(j) indicar si el curso fue anunciado como abierto al público o si fue ofrecido exclusivamente a un grupo en particular;
(k) método para evaluar el curso (por ejemplo, evaluación por los y las participantes, evaluador o evalua-dora independiente)
(/) formato de presentación (por ejemplo, salón de clases, vídeo, circuito cerrado, transmisión simultánea, estudio individual, computadora), y
(m) mecanismos para constatar el aprovecha-miento académico del curso;
*579(4) anejos y documentos que acreditan la informa-ción requerida en el inciso (B)(3);
(5) descripción de su experiencia en el campo jurí-dico, de sus instalaciones físicas y de la preparación de las personas a cargo de la organización, enseñanza y supervi-sión de su programa;
(6) jurisdicciones en las que se le ha extendido una licencia como proveedor certificado o proveedora certifi-cada, si alguna;
(7) incluir, cuando se trate de una corporación, el Certificado de Cumplimiento (“Good Standing”) expedido por el Departamento de Estado, y copia del certificado de incorporación, de los estatutos corporativos y del último informe anual;
(8) copia del último estado financiero auditado;
(9) certificación de que ha rendido planillas de con-tribución sobre ingresos durante los últimos cinco años, y
(10) declaración de que se compromete a cumplir con la misión del programa de educación jurídica continua y con todos los requisitos establecidos por el Tribunal Supremo en este Reglamento y en disposiciones relacionadas.
(C) Extendida la licencia de proveedor certificado o proveedora certificada, los cursos que ofrezca el proveedor o proveedora se considerarán preaprobados una vez los in-forme a la Junta en conformidad con los requisitos de la Regla 11(A)(1),(2),(3) y (5). La Junta, en el ejercicio de su facultad, podrá denegar la aprobación de cualquier curso que no cumpla con los requisitos de este Reglamento, en cuyo caso lo notificará al proveedor o a la proveedora con suficiente antelación. Los casos de incumplimiento podrán conllevar la revocación de la licencia extendida.
(D) La licencia de proveedor certificado o proveedora certificada tendrá una vigencia de dos años, y el proveedor o la proveedora, si interesa continuar, deberá solicitar su renovación para cada período subsiguiente.

*580
Comentario

El curso es el objeto principal de la reglamentación del programa de educación jurídica continua obligatoria. La figura del proveedor o proveedora queda enmarcada en este principio general al reglamentarse en el contexto de la certificación para ofrecer cursos, pues de esa manera se facilita la función evaluadora de la enorme cantidad de cursos que se generarán en cada período de cumplimiento. La reglamentación hace una distinción de carácter provisional en la Regla 18, basada en razones de necesidad, que permite comenzar el programa con un grupo de proveedo-res o proveedoras de reconocida experiencia en la educa-ción jurídica, pero que se mantiene igualmente enfocada en la facultad de la Junta para supervisar los cursos ofrecidos por éstos. Este enfoque de aprobación curso a curso per-mite, además, contar con un mecanismo flexible para cer-tificar sobre la marcha a aquellos proveedores o proveedo-ras que cumplen con los parámetros y las normas del programa.

Regla 18. Certificación Provisional de Proveedores

(A) De así solicitarlo, la Junta extenderá una Certifi-cación Provisional de Proveedores por un período de cuatro años a los programas de educación jurídica continua de las Escuelas de Derecho reconocidas por el Tribunal Supremo y acreditadas por la American Bar Association, la Facultad de Derecho Eugenio María de Hostos y el Colegio de Abo-gados de Puerto Rico.
(B) Las organizaciones e instituciones antes indicadas presentarán la solicitud con la información que requiere la Regla 17(B) de este Reglamento.
(C) Una vez se les extienda la Certificación Provisional de Proveedores, los cursos que ofrezcan estas organiza-ciones e instituciones se considerarán preaprobados siem-pre y cuando sean informados a la Junta en conformidad *581con los requisitos de la Regla 11(A)(1),(2),(3) y (5). La Junta, en el ejercicio de su facultad, podrá denegar la apro-bación de cualquier curso que no cumpla con los requisitos de este Reglamento, en cuyo caso lo notificará al proveedor o proveedora con suficiente antelación. Los casos de incum-plimiento podrán conllevar la revocación de la licencia extendida.
(D) Transcurrido el período provisional de cuatro años, estas organizaciones e instituciones quedarán en igual si-tuación que los demás proveedores y proveedoras, y podrán solicitar una licencia de proveedor certificado o proveedora certificada en conformidad con la Regla 17.

Comentario

El mecanismo de esta regla se adopta de manera provisional con el propósito de facilitar la administración del programa de educación jurídica continua obligatoria en su etapa inicial y permitirle a la Junta adquirir sobre la mar-cha mayor experiencia en la administración del programa. El resultado de esta experiencia permitirá a la Junta deci-dir más adelante si, en efecto, este mecanismo debe adop-tarse de manera definitiva, modificarse o eliminarse.

Regla 19. Deberes del proveedor o de la proveedora sobre aprovechamiento académico

(A) Todo proveedor o toda proveedora realizará eva-luaciones continuas y sistemáticas en cuanto a los logros de objetivos educativos, diseño de programas, métodos pe-dagógicos, contenido de materiales, calidad de los recursos, entre otros.
(B) A solicitud de la Junta, el proveedor o la provee-dora rendirá informes sobre cómo los mecanismos utiliza-dos logran el aprovechamiento académico de sus cursos, los objetivos del programa, y la continua presencia y partici-pación real y efectiva de los asistentes.
*582(C) La Junta podrá verificar la eficacia de estos meca-nismos a través de los procedimientos que establezca con ese propósito. Todo proveedor o proveedora conservará los documentos y expedientes relacionados con el cumpli-miento de esta regla, para su eventual inspección por la Junta, por un término de cinco años.

Comentario

La motivación es un elemento esencial para obtener un aprovechamiento académico efectivo en la educación jurídica. La Regla 6(b) del Reglamento de 1998 plasmó ese importante elemento al requerir que se desarrollen medi-das para estimular y comprobar el aprovechamiento efec-tivo de todo curso ofrecido.
En este sentido, para alcanzar los objetivos del pro-grama de educación jurídica continua obligatoria y ante el interés de lograr el cumplimiento específico y no pro forma, es primordial que se adopten unos mecanismos adecuados y necesarios para asegurar el aprovechamiento académico, sin el cual no es posible mantener un control de calidad en los ofrecimientos y asegurar que cada curso cumple el pro-pósito educativo para el cual fue diseñado. La exigencia de dichos mecanismos no implica necesariamente que se re-querirá administrar exámenes a los participantes.
Este asunto del aprovechamiento académico fue discu-tido y analizado desde distintas perspectivas por los miem-bros de la Junta. Se trata de un asunto complejo cuyas implicaciones requiere ponderar múltiples elementos. Como resultado de esas discusiones, la Junta recomienda conceder un tiempo a los proveedores o las proveedoras para que establezcan estándares y mecanismos dirigidos a medir el aprovechamiento académico de sus cursos. Así, podrán beneficiarse de la experiencia de los proveedores y las proveedoras de otras jurisdicciones y de guías como las del estudio MCLE: A Coordinated Approach, Report and Recommendations, The Association for Continuing Legal *583Education, American Law Institute, American Bar Association Committee on Continuing Professional Education, 1997.
Si luego de realizar el cotejo de esos mecanismos por un tiempo razonable se determina que no se están logrando las metas académicas que se visualizaron, la Junta podría proponerle al Tribunal Supremo las recomendaciones que entienda necesarias, como por ejemplo, considerar la posi-bilidad de que la designación del proveedor certificado o de la proveedora certificada sea por un período más corto.

Regla 20. Recursos

(A) Todo proveedor o toda proveedora establecerá los mecanismos necesarios que garanticen que los profesores y las profesoras que participen como recursos en la educa-ción jurídica continua poseen las calificaciones, la compe-tencia profesional y las destrezas pedagógicas que permi-tan una enseñanza provechosa de los cursos.
(B) El Director o la Directora, al momento de la apro-bación de los cursos, verificará si el proveedor o la provee-dora cumple con esta regla.

Comentario

La regla establece la responsabilidad de todo proveedor o toda proveedora de desarrollar mecanismos que le permi-tan contar con los mejores profesionales del Derecho que actúen como recursos para ofrecer la educación jurídica continua. La certificación de proveedor o proveedora que le concede el Tribunal le impone el deber de asegurarse de que cada curso ofrecido para fines de acreditación estimula y contribuye al mejoramiento profesional de los profesiona-les del Derecho participantes.

*584
Regla 21. Actividades no relacionadas con la educación jurídica continua

Si el proveedor o la proveedora combina un curso con otras actividades que no son objeto de acreditación por la Junta, expresará en los documentos que rinda el tiempo exacto dedicado a la educación jurídica continua y el tiempo dedicado a la otra actividad.

Regla 22. Deber de proveer acomodo razonable

Todo proveedor o toda proveedora ofrecerá acomodo ra-zonable al profesional del Derecho que lo solicite por razón de algún impedimento, para que pueda cumplir con el re-quisito de educación jurídica continua obligatoria.

Comentario

La regla se refiere al deber del proveedor o de la provee-dora de ofrecer acomodo razonable en conformidad con las leyes que imponen esta obligación a las entidades que brin-dan un servicio al público. Se basa en la Ley de Prohibición de Discrimen contra Impedidos, Ley Núm. 44 de 2 de julio de 1985, según enmendada, 1 L.P.R.A. see. 501 et seq., la American with Disabilities Act (ADA), Pub. L. No. 101-336, 42 U.S.C.A. sec. 1201 et seq., y la Sección 9 de las Reglas Modelo de Educación Jurídica Continua promulga-das por la American Bar Association. El impedimento ha de estar cubierto por la ley ADA.

Regla 23. Expedientes de los cursos

(A) Todo proveedor y toda proveedora conservará por un término de cinco años los expedientes sobre los cursos que haya ofrecido para propósitos de acreditación y los mantendrá a la disposición de la Junta para inspección cuando ésta los requiera.
(B) Los expedientes incluirán la información esencial para la acreditación de la educación jurídica continua:
(1) identificación de los cursos;
(2) recursos que participaron;
*585(3) listas de asistencia con las firmas de quienes tomaron los cursos;
(4) evaluaciones de los cursos por parte de los pro-fesionales del Derecho que los tomaron;
(5) certificaciones de participación expedidas y cer-tificaciones relacionadas;
(6) utilización de mecanismos tecnológicos o de otra índole para la enseñanza en forma individual o a distancia;
(7) informes sobre aprovechamiento académico de los cursos, y
(8) cualquier otra información pertinente.
CAPÍTULO V PROCEDIMIENTOS ANTE LA JUNTA

Regla 24. Peticiones

(A) Cualquier persona interesada en una determina-ción de la Junta podrá presentar por escrito cualquiera de las solicitudes siguientes:
(1) licencia de proveedor certificado o proveedora certificada al amparo de la Regla 17;
(2) Certificación Provisional de Proveedores al am-paro de la Regla 18;
(3) acreditación de cursos conforme a la Regla 11(B);
(4) exoneración bajo la Regla 4(C)(3)(c) y (d);
(5) diferimiento bajo la Regla 4(C)(3)(d);
(6) cualquier otra petición que pudiera surgir de la aplicación de este Reglamento.
(B) Requisitos:
(1) La solicitud se presentará en el formulario pro-visto por la Junta, describirá en forma detallada y precisa el propósito e incluirá los documentos pertinentes que la apoyan. En ausencia de un formulario, la persona intere-sada determinará la forma de hacerlo, siempre que conste por escrito.
*586(2) La solicitud para la designación como proveedor certificado o proveedora certificada incluirá la información requerida en la Regla 17.
(3) La solicitud para la acreditación de cursos in-cluirá la información requerida en la Regla 11(B).

Regla 25. Evaluación; determinación

(A) El Director o la Directora evaluará las solicitudes que hayan sido debidamente presentadas.
(B) Toda solicitud que no cumpla con los requisitos de este Reglamento o que esté incompleta, podrá ser dene-gada por el Director o la Directora.
(C) En la evaluación de la solicitud, el Director o la Directora podrá requerirle información adicional al o a la solicitante.
(D) El Director o la Directora podrá conceder la solici-tud en todo o en parte, o denegarla. En ambos casos, de-berá notificar su decisión al o a la solicitante.

Regla 26. Revisión de las decisiones del Director o de la Directora

(A) Reconsideración:
La persona que no esté conforme con la decisión podrá solicitar del Director o de la Directora la reconsideración, dentro de los quince días siguientes a la notificación de la decisión. Expresará las razones en que se fundamenta y podrá solicitar la celebración de una vista informal, que se concederá a discreción del Director o de la Directora. Éste o ésta resolverá la reconsideración dentro de los diez días siguientes a su presentación.
(B) Apelación ante la Junta:
La persona que no esté conforme con la determinación en reconsideración del Director o de la Directora podrá pre-sentar ante la Junta un recurso de apelación, dentro de los diez días siguientes a la fecha de notificación de la decisión.
*587(C) Los anteriores términos son de cumplimiento es-tricto, prorrogables por justa causa que se expondrá en la petición.

Regla 27. Revisión ante el Tribunal Supremo

Las decisiones de la Junta serán finales. Podrán ser re-visadas por el Tribunal Supremo mediante una solicitud de certiorari presentada dentro de los diez días siguientes a la notificación de la decisión de la Junta. Dicho término es de cumplimiento estricto.
CAPÍTULO VI CUMPLIMIENTO POR PROFESIO-NALES DEL DERECHO

Regla 28. Mínimo de horas crédito; informe de cumpli-miento

(A) Todo profesional del Derecho cumplirá con los re-quisitos mínimos de horas crédito que dispone la Regla 6 del Reglamento de 1998. Presentará ante la Junta, en el formulario provisto para ello, un informe de cumplimiento tan pronto haya completado las veinticuatro horas crédito correspondientes al período, pero nunca más tarde de los treinta días siguientes a la terminación del período de cumplimiento. Este informe podrá presentarse mediante entrega personal, correo, facsímil o cualquier medio electrónico.
(B) Todo profesional del Derecho que en virtud de la Regla 4(C) está excluido de cumplir con la educación jurí-dica continua, rendirá el informe de cumplimiento en cada período, indicando la exclusión bajo la cual no está obli-gado a tomar los cursos requeridos. El profesional del De-recho que haya solicitado ante la Junta y obtenido una exención de cumplimiento, rendirá también dicho informe, en el que explicará la exención que le fue concedida.
*588(C) El profesional del Derecho indicará en el informe de cumplimiento cualquier cambio en su dirección física y postal.
(D) La Junta establecerá un mecanismo escalonado para el cumplimiento con esta regla en fechas distintas.

Regla 29. Aviso de incumplimiento

Dentro de los treinta días siguientes a la terminación de cada período de cumplimiento, la Junta notificará un Aviso de Incumplimiento a todo profesional del Derecho,que no haya rendido el informe requerido por la Regla 28.

Comentario

La regla reitera lo dispuesto en la Regla 9(a) del Regla-mento de 1998, que requiere la notificación de un Aviso de Incumplimiento a los profesionales del Derecho que no ha-yan informado las horas crédito de los cursos de educación jurídica continua tomados en el periodo de cumplimiento.

Regla 30. Cumplimiento tardío

Todo profesional del Derecho que incumpla con su obli-gación de presentar el informe requerido por la Regla 28, podrá presentar el informe dentro de los treinta días si-guientes a la notificación del Aviso de Incumplimiento. En este informe explicará las razones que justifican el cumpli-miento tardío e incluirá la cuota de $50 mediante cheque o giro postal.

Comentario

La Regla 9(b) del Reglamento de 1998 concede un tér-mino de treinta días contados a partir del Aviso de Incum-plimiento para informar a la Junta las razones por las cua-les el informe no fue presentado a tiempo.
En virtud de la facultad conferida a la Junta de adoptar las reglas necesarias para la administración eficiente de este Reglamento, se dispone que el cumplimiento tardío conllevará automáticamente el pago de una cuota de $50, pagadera mediante cheque o giro postal, para atender los *589gastos operacionales de la Junta en el descargo de sus funciones. En la mayoría de las jurisdicciones consultadas, se provee para el pago de cuotas por la presentación tardía del informe de cumplimiento. Véanse: Regla 6-A - $50 (Alabama); Sección 5.01 - $75 (Arkansas); Regulation 111(a) - $50 (Colorado); Regla 6(c) - $150 (Louisiana); Re-gla 9C - $50 (Minnesota); Sección 1608(b) - $75 (Carolina del Norte); Sección 18 - $100 (Pennsylvania).

Regla 31. Incumplimiento; citación

(A) Transcurrido el término sin que se haya presen-tado el informe de cumplimiento, el Director o la Directora citará por escrito al profesional del Derecho a una vista informal.
(B) La citación incluirá el propósito de la vista, la fe-cha y lugar de ésta, y el período incumplido.

Comentario

La regla se basa en las Reglas 8(d)(2) y 9(c) del Regla-mento de 1998, que confieren a la Junta la facultad de considerar casos de incumplimiento y requerir la compa-rencia del profesional del Derecho en tales casos.

Regla 32. Vista informal ante el Director o la Directora

(A) El profesional del Derecho citado a una vista informal por incumplimiento expondrá las razones que justifi-quen su incumplimiento y presentará la prueba de que disponga.
(B) El Director o la Directora evaluará las razones ex-puestas y resolverá lo que proceda conforme a la reglamen-tación aplicable.
(C) En caso de incomparecencia, la Junta remitirá el asunto al Tribunal Supremo en conformidad con lo dis-puesto en la Regla 9 del Reglamento de 1998.
(D) Toda determinación del Director o de la Directora será notificada oportunamente al profesional del Derecho concernido.

*590
Comentario

La Regla 8(d)(2) del Reglamento de 1998 faculta a la Junta a considerar los casos de incumplimiento y rendir los informes correspondientes luego de haberle dado a la persona afectada la oportunidad de ser oída, mientras que la Regla 9(c) ordena remitir al Tribunal Supremo los casos de incomparecencia de los profesionales del Derecho.
CAPÍTULO VII MECANISMOS ALTERNOS DE CUMPLIMIENTO Y OTRAS DISPOSICIONES

Regla 33. Participación como recurso

Los profesionales del Derecho que participen como re-cursos en la educación jurídica continua recibirán una acreditación por esta función cuando presenten ante la Junta su solicitud y la certificación del proveedor o provee-dora en la que conste su participación y las horas de enseñanza.

Regla 34. Publicación de obras de contenido jurídico

Los profesionales del Derecho que publiquen libros de contenido jurídico y artículos en revistas jurídicas recono-cidas recibirán una acreditación por estas publicaciones, que no rebasará dos períodos de cumplimiento, cuando pre-senten su solicitud con la evidencia pertinente sobre la pu-blicación realizada y las horas dedicadas. Corresponderá al Director o a la Directora y, en última instancia, a la Junta determinar la cantidad de horas crédito a ser acreditadas por dichas publicaciones.

Comentario a Reglas 33 y 34:

Las Reglas 33 y 34 se basan en los incisos (a) y (b) de la Regla 7 del Reglamento de 1998, que reconocen como me-canismos alternos de cumplimiento la publicación de libros de contenido jurídico, artículos en revistas jurídicas reco-nocidas y la enseñanza de cursos de educación jurídica *591continua. Se añade el requisito de la presentación de una solicitud con los documentos pertinentes para que el profe-sional de Derecho provea a la Junta la información que permitirá determinar las horas que serán acreditadas.

Regla 35. Estudios de maestría y doctorado

Todo profesional del Derecho que haya completado un grado de Maestría en Derecho en alguna universidad reco-nocida por el Consejo de Educación Superior, estará rele-vado de tomar cursos de educación jurídica continua du-rante un período de dos años, término que se contará a partir de la fecha de obtención del grado. Si el grado obte-nido es un Doctorado en Ciencias Jurídicas o su equiva-lente en Derecho, el período de exención será de cuatro años, contado a partir de la fecha de la obtención del grado.

Comentario

La regla se basa en la Regla 7(c) del Reglamento de 1998, que reconoce como mecanismo alterno de cumpli-miento los estudios postgraduados en Derecho cursados en las universidades reconocidas por el Consejo de Educación Superior de Puerto Rico. Con esta disposición se pretende estimular a los profesionales del Derecho a mejorarse pro-fesionalmente a través de estudios con los que igualmente se alcanzan los fines del programa de educación jurídica continua obligatoria.

Regla 36. Participación en comisiones, juntas, comités del Tribunal Supremo y como redactor o redactora, o corrector o correctora de reválida

(A) Estarán relevados de cumplir con los términos de este Reglamento, mientras dure su designación, todo pro-fesional del Derecho que sirva en:
(1) la Comisión de Disciplina y de Separación del Servicio por Razón de Salud de Jueces y Juezas del Tribunal de Primera Instancia y del Tribunal de Circuito de Ape-laciones;
*592(2) la Comisión de Reputación para el Ejercicio de la Abogacía;
(3) la Junta Examinadora de Aspirantes al Ejerci-cio de la Abogacía y la Notaría;
(4) la Junta de Educación Jurídica Continua;
(5) los comités asesores permanentes y ad hoc acti-vos del Secretariado de la Conferencia Judicial y Notarial;
(6) los comités de redactores y redactoras, y correc-tores y correctoras de las reválidas general y notarial de-signados en conformidad con el Reglamento para la Admi-sión de Aspirantes al Ejercicio de la Abogacía y la Notaría, o
(7) otros comités, comisiones o juntas que a juicio del Tribunal Supremo deban ser relevadas de cumplir con este programa.

Regla 37. Acreditación retroactiva

(A) La Junta acreditará los cursos de educación jurí-dica continua que los profesionales del Derecho hayan to-mado en los tres años anteriores a la fecha de vigencia de este Reglamento.
(B) Para obtener la acreditación será necesario pre-sentar una solicitud en conformidad con la Regla 11(B)(1), (2) y (3) de este Reglamento, e incluir la certificación del proveedor o la proveedora que acredite la participación del profesional del Derecho en los cursos.
(C) La Junta se reserva la facultad de determinar si estos cursos cumplen con los criterios establecidos para su acreditación y podrá solicitar la información que estime pertinente a tal propósito.

Regla 38. Notificaciones del Director o de la Directora, o de la Junta; modo de realizarlas

Las notificaciones del Director o de la Directora, o de la Junta a los profesionales del Derecho y a los proveedores y *593las proveedoras podrán ser realizadas a través del correo ordinario, facsímil o por medios electrónicos.

Comentario

La aplicación de este Reglamento requiere realizar una cantidad de comunicaciones y notificaciones del Director o de la Directora, o de la Junta a los profesionales del Dere-cho y a los proveedores y a las proveedoras. A modo de ejemplo y para facilitar la comprensión de la estructura del Reglamento, se incluye a continuación una lista de estas notificaciones:
A profesionales del Derecho:
(1) Acreditación de cursos (Regla 11(B), total, par-cial o denegar acreditación (Regla 26(B), (D)).
(2) Requerimiento de información adicional para acreditación de cursos (Regla 25(C)).
(3) Acreditación por participación como recurso (Regla 33).
(4) Acreditación por publicación de obras de conte-nido jurídico (Regla 34).
(5) Acreditación retroactiva de cursos (Regla 37).
(6) Relevo de la educación jurídica continua por es-tudios de maestría y doctorado (Regla 35).
(7) Relevo de la educación jurídica continua por participar en juntas y comisiones del Tribunal Supremo, redacción y corrección de reválidas (Regla 36).
(8) Aviso de Incumplimiento (Regla 29).
(9) Citación a vista informal por no presentar el in-forme de cumplimiento (Regla 31).
(10) Determinación del Director o de la Directora luego de una vista (Regla 32(D)).
(11) Señalamiento de una vista en reconsideración (Regla 26(A)).
(12) Decisión del Director o de la Directora en re-consideración (Regla 26(A)).
(13) Decisión de la Junta en apelación (Regla 27).
*594(14) Determinación de referir al Tribunal Supremo los casos de incumplimiento por incomparecencia (Regla 32(C)).
(15) Exoneración de cumplimiento por incapacidad para ejercer la profesión (Regla 4(C)(3)(c)).
(16) Exoneración de educación jurídica continua por justa causa (Regla 4(C)(3)(d)).
(17) Diferimiento de la educación jurídica continua por justa causa (Regla 4(C)(3)(d)).
(18) Cualquier otra relacionada con el cumpli-miento de requisitos.

A proveedores y proveedoras:

(1) Certificación provisional de proveedor o provee-dora (Regla 18).
(2) Licencia de proveedor certificado o proveedora certificada (Regla 17).
(3) Aprobación de cursos, en todo o en parte (Regla 25(D)).
(4) Denegar aprobación de cursos (Regla 11(A)(4), Regla 12, Regla 13, Regla 14, Regla 17(C), Regla 18(C), Regla 25(B) y (D)).
(5) Denegar una solicitud de proveedor certificado o proveedora certificada (Regla 17).
(6) Aprobación de cursos a entidades profesionales privadas (Reglal3).
(7) Aprobación de cursos a entidades profesionales públicas (Regla 14).
(8) Requerimiento de informes sobre comprobación de aprovechamiento académico (Regla 19(B)).
(9) Notificación para inspección de documentos (Regla 19(C)).
(10) Incumplimiento con mecanismos para garanti-zar idoneidad de recursos (Regla 20(B)).
(11) Decisión del Director o de la Directora en re-consideración (Regla 26).
(12) Decisión de la Junta en apelación (Regla 27).
*595(13) Revocación de la licencia por incumplimiento con el programa de educación jurídica continua (Regla 17(C), Regla 18(C)).
(14) Requerimiento de información adicional (Re-gla 25(C)).
(15) Cualquier otra relacionada con el cumpli-miento de requisitos.

Regla 39. Situaciones no previstas

El Director o la Directora, con la aprobación del Presi-dente o de la Presidenta de la Junta, podrá tomar medidas para atender situaciones no previstas en la forma en que, a su juicio, sirva a los mejores intereses de todas las partes.

Regla 40. Separabilidad

Si por virtud de legislación o determinación judicial cualquier disposición de este Reglamento es declarada nula o ineficaz en todo o en parte, la disposición se tendrá por no puesta y no afectará la validez de las demás dispo-siciones, las cuales continuarán en todo su vigor y eficacia.

Regla 41. Vigencia

Este Reglamento entrará en vigor 18 meses después de su aprobación.